DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN2715190Y (90’).
Regarding claim 1, 90’ teaches an optical assembly (Fig 4, 200), comprising: a linear polarizer (272), a half-wave plate (261; page 4 para 0005), and a quarter-wave (263; page 4 para 0005) plate stacked in sequence, wherein an absorption axis (Fig 5, 272’; page 4 para 0006) of the linear polarizer is substantially perpendicular to a first direction (direction of 274’; horizontal), and the first direction is parallel to a surface of the linear polarizer (horizontal direction); an angle between an in-plane slow axis of the half-wave plate and the first direction is in a range of 100° to 110° (261’); an angle between an in-plane slow axis of the quarter-wave plate and the first direction is in a range of 160° to 170° (263’).

Regarding claim 3, 90’ teaches wherein at least one of a material of the half-wave plate and a material of the quarter-wave plate is a material having reverse wavelength dispersion characteristics; the material having reverse wavelength dispersion characteristics is a cycloolefin polymer (page 5 para 0001).
Regarding claim 4, 90’ teaches wherein a retardation of the half- wave plate at a wavelength of 550nm is in a range of 260nm~280nm, and a retardation of the quarter-wave plate at a wavelength of 550nm is in a range of 130nm~150nm; alternatively, a retardation of the half-wave plate at a wavelength of 550nm is 270nm, and a retardation of the quarter-wave plate at a wavelength of 550nm is 140nm (page 4 para 0005).
Regarding claim 5, 90’ teaches a liquid crystal display device (Fig 4), comprising: an optical assembly (200) and a liquid crystal cell (230) stacked together, wherein the optical assembly comprises a linear polarizer (272), a half-wave plate (261; page 4 para 0005), and a quarter-wave plate (263; page 4 para 0005) stacked in sequence, wherein an absorption axis (Fig 5, 272’; page 4 para 0006) of the linear polarizer is substantially perpendicular to a first direction (direction of 274’; horizontal), and the first direction is parallel to a surface of the linear polarizer (horizontal direction); an angle between an in-plane slow axis of the half-wave plate and the first direction is in a range of 100° to 110° (261’); an angle between an in-plane slow axis of the quarter-wave plate and the first direction is in a range of 160° to 170° (263’), and wherein the liquid crystal cell (Fig 4; 230) is on a side of the quarter-wave plate (263) away from the linear polarizer (272).

Regarding claim 7, 90’ teaches wherein a retardation of the liquid crystal cell at a wavelength of 550nm is in a range of 180nm~210nm (page 4 para 0004).
Regarding claim 8, 90’ teaches wherein the liquid crystal cell comprises a first substrate (Fig 4, 212) and a second substrate (252), the first substrate is between the second substrate and the optical assembly (200); the first substrate comprises a first alignment layer (218), and an angle between an orientation direction of the first alignment layer and the first direction is in a range of 220° to 230° (page 4 para 0004); the second substrate comprises a second alignment layer (258), and an angle between an orientation direction of the second alignment layer and the first direction is in a range of 110° to 130° (page 4 para 0004). 
Regarding claim 9, 90’ teaches wherein the angle between the orientation direction of the first alignment layer and the first direction is 225°; the angle between the orientation direction of the second alignment layer and the first direction is 120° (page 4 para 0004).
Regarding claim 10, 90’ teaches wherein the absorption axis of the linear polarizer is perpendicular to the first direction (Fig 5, 272’); the angle between the in-plane slow axis of the half-wave plate and the first direction is 105° (261’); the angle between the in-plane slow axis of the quarter-wave plate and the first direction is 165° (263’).
Regarding claim 11, 90’ teaches wherein at least one of a material of the half-wave plate and a material of the quarter-wave plate is a material having reverse wavelength dispersion characteristics; the material having reverse wavelength dispersion characteristics is a cycloolefin polymer (page 5 para 0001).
Regarding claim 12, 90’ teaches wherein a retardation of the half- wave plate at a wavelength of 550nm is in a range of 260nm~280nm, and a retardation of the quarter-wave plate at a wavelength of 550nm is in a range of 130nm~150nm; alternatively, a retardation of 
Regarding claim 13, 90’ teaches an electronic equipment (Fig 4, 200). 
Regarding claim 14, 90’ teaches wherein the liquid crystal cell is a twisted nematic liquid crystal cell, and a twist angle of the twisted nematic liquid crystal cell is in a range of 70° to 80° (page 4 para 0004).
Regarding claim 15, 90’ teaches wherein a retardation of the liquid crystal cell at a wavelength of 550nm is in a range of 180nm~210nm (page 4 para 0004).
Regarding claim 16, 90’ teaches wherein the liquid crystal cell comprises a first substrate (Fig 4, 212) and a second substrate (252), the first substrate is between the second substrate and the optical assembly (200); the first substrate comprises a first alignment layer (218), and an angle between an orientation direction of the first alignment layer and the first direction is in a range of 220° to 230° (page 4 para 0004); the second substrate comprises a second alignment layer (258), and an angle between an orientation direction of the second alignment layer and the first direction is in a range of 110° to 130° (page 4 para 0004). 
Regarding claim 17, 90’ teaches wherein the angle between the orientation direction of the first alignment layer and the first direction is 225°; the angle between the orientation direction of the second alignment layer and the first direction is 120° (page 4 para 0004).
Regarding claim 18, 90’ teaches wherein the absorption axis of the linear polarizer is perpendicular to the first direction (Fig 5, 272’); the angle between the in-plane slow axis of the half-wave plate and the first direction is 105° (261’); the angle between the in-plane slow axis of the quarter-wave plate and the first direction is 165° (263’).
Regarding claim 19, 90’ teaches wherein at least one of a material of the half-wave plate and a material of the quarter-wave plate is a material having reverse wavelength dispersion characteristics; the material having reverse wavelength dispersion characteristics is a cycloolefin polymer (page 5 para 0001).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/1/2022